 



Exhibit 10.5

THIRD AMENDMENT TO LOAN AGREEMENT

     This THIRD AMENDMENT TO LOAN AGREEMENT (the “Third Amendment”), dated as of
the 31 day of March, 2005, is made by and between HORIZON VESSELS INTERNATIONAL,
LTD. (“Borrower”), and GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE
(“Lender”).

W I T N E S S E T H:

     WHEREAS, Borrower and Boeing Capital Corporation (“Boeing”) entered into
that certain Loan Agreement dated as of June 30, 2003 (as the same has been or
may hereafter be amended, supplemented or otherwise modified, the “Loan
Agreement”), pursuant to which Borrower agreed to borrow, and Boeing agreed to
lend, upon and subject to the terms thereof, up to the aggregate principal
amount of $35,000,000 (the “Loan”);

     WHEREAS, pursuant to the Purchase and Sale Agreement among Boeing, BCC
Equipment Leasing Corporation, McDonnell Douglas Overseas Finance Corporation,
Boeing Capital Loan Corporation and General Electric Capital Corporation, dated
as of May 24, 2004, the Lender purchased the Loan Agreement; and

     WHEREAS, the parties now desire to modify further certain of the terms and
conditions contained in the Loan Agreement.

     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and premises contained herein, together with other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto have agreed and do hereby agree as follows:

     1. Capitalized terms used in this Third Amendment (including the recitals
hereof) shall have the meanings assigned to them in the Loan Agreement, as
amended by this Third Amendment.

     2. The Loan Agreement is hereby amended by amending and restating the
following definition in its entirety:

     “Tangible Net Worth” means, at any particular date, all amounts which, in
conformity with GAAP, would be included as stockholder’s equity on a
consolidated balance sheet of the Parent and its subsidiaries, including without
limitation adjustments for the addition of paid-in-kind interest, discounts and
warrant amortization on Subordinated Debt; provided, however, there shall be
excluded therefrom (a) any amount at which shares of capital stock of the Parent
or any subsidiary appear as an asset on the Parent’s or such subsidiary’s
balance sheet, (b) goodwill, including any amount, however designated, that
represents the excess of purchase price paid for assets or stock over the value
assigned thereto, (c) patents, trademarks, trade names, and copyrights,
(d) loans and advances to any stockholder, director, officer, or employee of the
Parent or any subsidiary or any affiliate, and (e) all other assets which are
properly

1



--------------------------------------------------------------------------------



 



classified as intangible assets; provided further that non-cash losses due to
asset impairment may be added back to the calculation of Tangible Net Worth.

     3. It is further understood and agreed by and among the parties hereto that
all terms and conditions of the Loan Agreement, except as herein modified, shall
remain in full force and effect.

     4. Borrower hereby represents and warrants to Lender that each of the
representations and warranties of Borrower contained in the Note, Loan Agreement
and each of the other Loan Documents to which it is a party are true, correct
and complete as of the date hereof and apply to the execution and delivery of
this Third Amendment and any other documents executed in connection herewith.

     5. Borrower hereby acknowledges, confirms and warrants to Lender that as of
the date of this Third Amendment, it has no defenses, claims, rights of set-off
or counterclaims against Lender under, arising out of, or in connection with
this Third Amendment, the Loan, the Loan Agreement or the other Loan Documents
to which it is a party or against any of the indebtedness evidenced, advanced or
secured thereby, any and all of which Borrower hereby expressly waives.

     6. In consideration of Lender executing this Third Amendment, Borrower
hereby unconditionally and irrevocably fully releases, acquits, settles, and
discharges any and all claims, counterclaims, liabilities, damages, defenses,
demands and causes of action that Borrower have or may have against Lender, its
respective officers, directors, trustees, agents, employees, attorneys,
successors and assigns (collectively, the “Released Parties”), whether or not
acting in their official capacity with respect to the Lender, in their personal
capacity or in any other capacity, related to or that may have arisen, may arise
or are or become assertable as a result of events occurring in connection with
the Loan and the Loan Documents, together with any and all negotiations,
discussions, acts, omissions, renewals, extensions, collateral documents, and
other agreements and actions related thereto, including any claims, causes of
action or defenses based on the negligence of Lender or any of the Released
Parties or on any other “lender liability” theories of, among others, bad faith,
unfair dealing, duress, coercion, control, misrepresentation, omissions,
misconduct, overreaching, unconscionability, disparate bargaining position,
reliance, equitable subordination, fraud, or otherwise, and do hereby intend to
release, compromise and settle and such claims and matters, whether known or
unknown, whether reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured and whether they arose collaterally, directly, derivatively or
otherwise between Borrower and the Released Parties from the beginning of the
world to and including the date of this Amendment (collectively the “Released
Claims”). Borrower hereby represents and warrants to Lender that Borrower is
presently the legal owner and holder of any and all of the Released Claims and
that Borrower has not heretofore expressly or impliedly assigned, transferred,
pledged, hypothecated sold, conveyed or otherwise disposed of, for the benefit
of creditors or otherwise, any of the Released Claims.

     7. Borrower acknowledges and agrees that the Mortgage constitutes a valid
first lien upon the mortgaged property in favor of Lender and that the Loan
Documents constitute valid and binding agreements of obligations of the parties
thereto with respect to the Loan. The

2



--------------------------------------------------------------------------------



 



mortgaged property is and shall remain subject to and encumbered by the lien,
charge and encumbrance of the Mortgage and nothing herein shall affect or be
construed to affect the lien, charge or encumbrance of the Mortgage or the
priority hereof over other liens or encumbrances. Borrower acknowledges and
agrees that the Mortgage constitutes and continues to be a valid first mortgage
lien and security interest upon the mortgaged property in favor of Lender,
subject only to permitted encumbrances as provided in the Loan Agreement and the
Consent Under 2003 Loan Agreement executed contemporaneously herewith. Nothing
herein is intended to, nor shall it, constitute a novation of the indebtedness
secured by the Mortgage or other Loan Documents.

     8. This Third Amendment shall inure to the benefit of, and shall be binding
upon, the parties hereto and their respective successors and permitted assigns
under the Loan Agreement.

     9. Each party hereto agrees promptly to do, make, execute and deliver all
such additional and further acts, things, deeds, assurances, instruments and
documents as the other party may reasonably request to vest in and assure to the
requesting party its rights (and/or to confirm the agreements and obligations of
the non-requesting party) hereunder or under any of the Loan Documents. Without
limitation of the foregoing, each party agrees to provide such assurances
concerning the effectiveness of this Third Amendment as the other party may
reasonably request.

     10. This Third Amendment may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

     11. Borrower and each Guarantor signatory hereto hereby acknowledge and
reaffirm all of their obligations and undertakings under the Loan Documents to
which they are a party and that each such Loan Document is and shall remain in
full force and effect in accordance with the terms thereof and is not related,
diminished, impaired, reduced or otherwise adversely affected.

[Remainder of page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed as of the day and year first above written.

              BORROWER:   LENDER:
 
            HORIZON VESSELS INTERNATIONAL, LTD.   GENERAL ELECTRIC CREDIT
CORPORATION OF TENNESSEE
 
           
By:
      By:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:
      Name:    
Title:
      Title:    
 
            GUARANTORS:        
 
            HORIZON OFFSHORE, INC.        
 
           
By:
           

 

--------------------------------------------------------------------------------

       
Name:
           
Title:
           
 
            HORIZON VESSELS, INC.        
 
           
By:
           

 

--------------------------------------------------------------------------------

       
Name:
           
Title:
           

4